EXHIBIT 10.1

AVANEX CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

UNDER 1999 DIRECTOR OPTION PLAN

Avanex Corporation (the “Company”) hereby grants you,
[                            ] (the “Grantee”), the number of Restricted Stock
Units indicated below under the Company’s 1999 Director Option Plan (the
“Plan”). The date of this Agreement is             , 2006 (the “Grant Date”).
Subject to the provisions of Appendix A (attached hereto) and of the Plan, the
principal features of this grant are as follows:

 

Grant Date:     [Date] Total Number of Restricted Stock Units     10,000
Scheduled Vesting:     The Restricted Stock Units will vest in accordance with
the following schedule: 100% of the Restricted Stock Units awarded by this
Agreement shall vest on the one-year anniversary of the Grant Date, subject to
your continuing to serve as a Director on such Date. Purchase Price per Share:  
  $.001 Total Purchase Price     $10.00

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Restricted Stock
Unit Agreement (the “Agreement”), including Appendix A, and the Plan. Important
additional information on vesting and forfeiture of the Restricted Stock Units
covered by this grant is contained in paragraphs 4 through 7 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT. YOU AGREE TO EXECUTE THIS AGREEMENT AS A CONDITION
TO RECEIVING ANY SHARES.

 

AVANEX CORPORATION     GRANTEE By:  

 

   

 

Title:       [Name]



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

UNDER 1999 DIRECTOR OPTION PLAN

1. Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $.001, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan.

2. Payment of Purchase Price. When the Restricted Stock Units are paid out to
the Grantee, the purchase price will be deemed paid by the Grantee for each
Restricted Stock Unit through the past services rendered by the Grantee, and
will be subject to the appropriate tax reporting and, if applicable, appropriate
tax withholding.

3. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date of grant. Unless and until the
Restricted Stock Units have vested in the manner set forth in paragraphs 4 or 5,
the Grantee will have no right to payment of such Restricted Stock Units. Prior
to actual payment of any vested Restricted Stock Units, such Restricted Stock
Units will represent an unsecured obligation. Payment of any vested Restricted
Stock Units will be made in Shares.

4. Vesting Schedule. Except as otherwise provided in paragraph 5 of this
Agreement, the Restricted Stock Units awarded by this Agreement are scheduled to
vest in accordance with the vesting schedule set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on any such date actually will vest
only if the Grantee continues to be a Director through such date.

5. Change of Control Acceleration. In the event of a Change of Control of the
Company that occurs while the Restricted Stock Units granted pursuant to this
Agreement remain outstanding, 100% of such outstanding Restricted Stock Units
shall accelerate and become fully vested and earned immediately prior to such
Change of Control in accordance with Section 10 of the Plan.

6. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraphs 4 or 5 will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) in Shares as soon as practicable
following the date of vesting, subject to paragraph 9.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 4 or 5 at the time the Grantee ceases to be a Director will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company. The Grantee shall not be entitled to a refund of the price
paid for the Restricted Stock Units forfeited to the Company pursuant to this
paragraph 7.

8. Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

9. Withholding of Taxes. Should the Company have any withholding obligations
with respect to the Restricted Stock Units or the Shares issued in payment
thereof, the Company (or the employing Parent



--------------------------------------------------------------------------------

or Subsidiary) will withhold a portion of the Shares otherwise issuable in
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay the minimum federal, state and local income, employment and
any other applicable taxes required to be withheld by the Company (or the
employing Parent or Subsidiary) with respect to the Shares. No fractional Shares
will be withheld or issued pursuant to the grant of Restricted Stock Units and
the issuance of Shares thereunder; any additional withholding necessary for this
reason will be done by the Company through the Grantee’s paycheck, if any, or
through direct payment by the Grantee to the Company in the form of cash, check
or other cash equivalent. Accordingly, to the extent the Fair Market Value of
the number of whole Shares withheld by the Company exceeds the withholding
taxes, the Company will pay the Grantee the difference. The Company (or the
employing Parent or Subsidiary) may instead, in its discretion, withhold an
amount necessary to pay the applicable taxes from the Grantee’s paycheck or
require the Grantee to pay an amount necessary to pay the applicable taxes
directly to the Company (or the employing Parent or Subsidiary), in each case
with no withholding of Shares. In the event the withholding requirements are not
satisfied through the withholding of Shares (or, through the Grantee’s paycheck
or direct payment, as indicated above), no payment will be made to the Grantee
(or his or her estate) for Restricted Stock Units unless and until satisfactory
arrangements (as determined by the Board) have been made by the Grantee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such Restricted Stock
Units. By accepting this Award, the Grantee expressly consents to the
withholding of Shares and to any cash or Share withholding as provided for in
this paragraph 9. All income and other taxes related to the Restricted Stock
Unit award and any Shares delivered in payment thereof are the sole
responsibility of the Grantee.

10. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Grantee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by the Company) paid on Shares will affect neither
unvested Restricted Stock Units nor Restricted Stock Units that are vested but
unpaid, and no such dividends or other distributions will be paid on Restricted
Stock Units nor Restricted Stock Units that are vested but unpaid. After such
issuance, recordation and delivery, the Grantee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

11. No Effect on Service or Employment. The Grantee acknowledges and agrees that
this Agreement and the transactions contemplated hereunder do not constitute an
express or implied promise of continued service as a Director or otherwise or
employment for any period, or at all, and shall not interfere with the Grantee’s
right or the Company’s (or employing Parent’s or Subsidiary’s) right to
terminate the Grantee’s relationship as a Director at any time, with or without
cause.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 40919 Encyclopedia Circle, Fremont, California 94538, or at such other
address as the Company may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.



--------------------------------------------------------------------------------

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units awarded under this Agreement will be registered under the
federal securities laws and will be freely tradable upon receipt. However, the
Grantee’s subsequent sale of the Shares will be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Delay in Payment of Shares. Notwithstanding anything to the contrary in this
Agreement, any Restricted Stock Unit otherwise payable in Shares to Grantee
pursuant to this Agreement will not be paid during the six-month period
following Grantee’s termination as a Director unless the Company determines, in
its good faith judgment, that paying such amounts at the time or times indicated
above would not cause Grantee to incur an additional tax under Section 409A of
the Internal Revenue Code and any temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder (“Section 409A”). If the payment of
any amounts are delayed as a result of the previous sentence, any Restricted
Stock Unit otherwise payable in Shares to Grantee pursuant to this Agreement
during the six (6) months following Grantee’s termination will accrue during
such six-month period and will become payable on the date six (6) months and one
(1) day following the date of Grantee’s termination.

17. Conditions for Issuance of Certificates for Stock. The shares of stock
deliverable to the Grantee may be either previously authorized but unissued
shares or issued shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; and (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Board shall, in its absolute discretion,
deem necessary or advisable; and (c) the obtaining of any approval or other
clearance from any state or federal governmental agency, which the Board shall,
in its absolute discretion, determine to be necessary or advisable; and (d) the
lapse of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Board may establish from time to time for reasons
of administrative convenience.

18. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.



--------------------------------------------------------------------------------

19. Board Authority. The Board shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any Restricted Stock Units have vested). All actions taken and
all interpretations and determinations made by the Board shall be final and
binding upon the Grantee, the Company and all other persons and shall be given
the maximum deference permitted by law. The Board and any person acting on
behalf of the Board shall not be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Grantee expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.

23. Modifications to the Agreement. Modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Grantee, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment of Shares pursuant to this award of Restricted Stock Units. However, the
Company makes no representation that this Award of Restricted Stock Units is not
subject to Section 409A nor makes any undertaking to preclude Section 409A from
applying to this Award of Restricted Stock Units.

24. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Grantee expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Grantee understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.

25. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

o O o